Citation Nr: 0429691	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  02-14 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for nonunion fracture 
of the scaphoid bone of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
the right wrist disability and evaluated it as 0 percent 
disabling.  The veteran filed a timely appeal with respect to 
the initial evaluation.


FINDINGS OF FACT

1.  The veteran is right hand dominant.

2.  The veteran's nonunion fracture of the right scaphoid 
bone of the wrist is manifested by decreased range of motion, 
pain on repetitive use, and weakened movement.

3.  The veteran wears a splint type wrist brace full time, so 
as to immobilize his wrist to avoid pain and reinjury.

4.  There is no evidence of unfavorable ankylosis.


CONCLUSION OF LAW

The criteria for a 30 percent rating for nonunion fracture of 
the scaphoid bone of the right wrist are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5299-5214 (2004); DeLuca v. Brown, 8 
Vet. App. 202 (1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act 

The United States Court of Appeals for Veterans' Claims 
(Court) has held that notice under the Veterans' Claims 
Assistance Act (VCAA), as required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  The VCAA was enacted 
in November 2000.

In the present case, the issue on appeal arises from a claim 
for a higher initial rating  for the veteran's wrist 
disability.  In this context, the Board notes that the 
veteran initially was denied service connection for a right 
wrist injury in July 1990.  He was not officially notified of 
the decision, however, until February 2000, at which time he 
was requested to refile the proper forms to initiate an 
appeal.  Concurrently, a separate claim (increased rating for 
right hand injury) was in appellate status before the Board 
in December 2000, when the Board decided to address the 
additional issue of service connection for the right wrist 
injury.  The Board remanded the claim to the AOJ for 
development, to include notice under the VCAA.  

In January 2001, prior to its readjudication of this claim, 
the AOJ provided notice to the claimant regarding the VA's 
duties to notify and to assist.  Specifically, the AOJ 
notified the claimant of information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  While the veteran was not 
instructed to "submit any evidence in his possession that 
pertains to the claim," he was advised to provide VA with 
any original military records he had in his possession, any 
private or VA treatment information, any medical opinions 
relating the current disability to service, as well as any 
personal or buddy statements providing details of the service 
injury.  Thus, the Board finds that the content and timing of 
the January 2001 notice comport with the requirements of 
§ 5103(a) and § 3.159(b).

Increased Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for nonunion fracture of 
the right scaphoid bone of the wrist in March 2003, and was 
evaluated as 0 percent disabling under DC 5299-5215.   

According to the policy in the schedule, Diagnostic Code 5299 
is used to identify musculoskeletal system disabilities that 
are not specifically listed in the schedule, but are rated by 
analogy to similar disabilities under the schedule.  See 38 
C.F.R. 
§§ 4.20, 4.27.  The wrist is rated under DC 5214 when based 
on ankylosis and DC 5215 when based on limitation of motion.

Under the rating criteria in DC 5214, favorable ankylosis in 
20 to 30 degrees dorsiflexion warrants a 30 percent rating.  
38 C.F.R. § 4.71a, DC 5214.  Any other position, except 
favorable, warrants a 40 percent rating.  Id.  Unfavorable 
ankylosis, in any degree of palmar flexion, or with ulnar or 
radial deviation, warrants a 50 percent rating.  Id.  

Under the rating criteria in DC 5215, when dorsiflexion is 
limited by less than 15 degrees, a 10 percent rating is 
warranted.  38 C.F.R. § 4.71a, DC 5215.  Palmar flexion, when 
limited in line with the forearm, also warrants a 10 percent 
rating.  Id.  

In addition to the rating criteria set forth above, 
functional loss should be considered when ascertaining the 
severity of musculoskeletal disabilities.  38 C.F.R. §§ 4.40, 
4.45 and 4.59 (2003); see also DeLuca v. Brown, 8 Vet. App. 
202, 204-06 (1995).  This means that the adjudicator must 
consider the inability of the veteran to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion.  Id.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

In February 2002, the veteran underwent a VA joints 
examination for his right wrist.  He reported his pain is 
typically a 6 on a scale of 1 to 10.  When there was a flare-
up, he experienced pain at a level of 10 on a scale of 1 to 
10.  These flare-ups were generally the result of repetitive 
use of the wrist and had been occurring almost every month.  
Each flare-up would last for at least two weeks.  He would 
get relief from rest.  He reported it interfered with daily 
living, in that he is right-handed and therefore his right 
wrist is often in use.

Physical examination demonstrated diffuse tenderness with 
palpable swelling over the radial aspect of the right wrist.  
There was no gross obvious deformity.  Range of motion, both 
passive and active, was as follows: dorsiflexion, 0 to 30 
degrees (with normal being 0 to 70 degrees); palmar flexion, 
0 to 30 degrees (with normal being 0 to 80 degrees).  X-ray 
reports from January 2002 revealed a non-displaced fracture 
of the proximal scaphoid.  The diagnosis noted was nonunion 
of fracture of the right scaphoid.  

The examiner further commented that the veteran indeed 
demonstrated periods of flare-ups in which there was a 10 
percent magnification of pain and a 10 percent reduction in 
range of motion.  The veteran demonstrated weakened movement 
against varying resistances, as well as excess fatigability 
on repetitive motion.  The examiner further stated that 
incoordination was also present.

The veteran underwent further VA joints examination in 
November 2002.  He reported increasing pain in his right 
wrist, which had become daily and varied in degree depending 
on the activity.  Upon physical examination, dorsiflexion was 
0 to 60 degrees (with normal being 0 to 70 degrees).  Palmar 
flexion was 0 to 65 degrees (with normal being 0 to 80 
degrees).  The examiner noted an impression that the veteran 
had right wrist pain with decreased range of motion, which 
was as likely as not secondary to traumatic arthritis.  He 
stated that during flare-ups, there was an additional 15 to 
20 percent decrease in range of motion, secondary to pain, 
fatigue, and repeated use.  

In May 2004, x-rays were taken of the veteran's right hand 
and wrist through his private health care provider.  A right 
hand plain film series revealed a slight irregularity and 
latency in the bases of the second and third metacarpals, 
with multiple lucencies noted in the wrist.  There was also 
slight deformity of the 5th metacarpal suggesting a prior 
fracture.  The impression was no acute osseous abnormalities 
in the right hand, with the noted irregularities.  

The right wrist plain film series revealed a linear lucency 
through the proximal pole of the scaphoid suggesting a 
fracture with nonunion.  Rounded lytic lesions were seen in 
the scaphoid capitate and the hamate.  There was slight 
collapse of the lunate suggested.  No acute fractures were 
identified.  A small osseous fragment was seen dorsal to the 
radiocarpal joint.  Degenerative changes were also noted in 
the bases of the second and third metacarpals, which may be 
post traumatic.  An erosive arthritis, such as rheumatoid, 
could not be excluded. 

In addition to the medical evidence of record, the veteran 
has testified before the undersigned Veterans Law Judge.  In 
July 2004, at a travel board hearing in St. Petersburg, 
Florida, he stated that he has pain on the level of 7 or 8 
out of 10 every day.  His activities are limited in that he 
can no longer write checks or letters.  He also testified 
that the pain is getting worse and more frequent, stating 
there are days that he cannot use the wrist at all.  He 
described flare-ups as occurring if he bumps the wrist or 
turns it just so.  He experiences a shooting pain like a 
tooth ache, which shoots up to his shoulder, but concentrates 
mostly on the back of his hand and in his wrist.  He 
described the pain as severe - an 11 on a scale of 1 to 10.  
At these times, he takes medication and waits out the pain.  
Between the pain and the medication, he feels incapacitated 
for long periods of time.  The veteran further testified that 
he wears a splint-like wrist brace full time to hold his 
wrist in one position.  He does this both to avoid pain and 
further aggravation of the original injury. 

To review, nonunion fracture of the scaphoid of the wrist is 
not specifically listed in the rating schedule; therefore, 
the RO determined that the most closely analogous diagnostic 
code was 38 C.F.R. § 4.71a, DC 5215, which rates wrist 
disabilities based on limitation of motion.  

The Board notes that the assignment of a particular 
diagnostic code to evaluate a disability is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App.  
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis, and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA  
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

After consideration of all the evidence, including the 
veteran's hearing testimony, the Board finds that the 
veteran's wrist disability is most appropriately rated under 
DC 5214, which rates wrist disabilities based on ankylosis.  
The veteran's nonunion fracture of the right scaphoid is 
manifested primarily by incoordination, weakness, and 
constant presence of pain that produces functional impairment 
in the form of decreased range of motion.  Although the 
medical evidence does show some movement of the veteran's 
right wrist, the Board notes that the veteran continuously 
uses a brace which completely immobilizes the wrist to avoid 
further injury or aggravation.  The Board finds that this 
present level of disability and functional loss is analogous 
to a condition of favorable ankylosis of the dominant wrist 
and therefore warrants a 30 percent evaluation under DC 5214. 

The overall evidence does not more closely approximate 
"unfavorable ankylosis," which would warrant a higher 
evaluation.  Nor does the evidence reveal that the veteran's  
service-connected disability presents exceptional or unusual  
circumstances to warrant referral of the case to the RO to 
consider the assignment of a rating on an extraschedular 
basis.  38 C.F.R. § 3.321(b)(1). 


ORDER

An increased rating of 30 percent for nonunion fracture of 
the scaphoid bone of the right wrist is granted, subject to 
regulations applicable to the payment of monetary benefits.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



